Citation Nr: 1716607	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chronic cervical strain with herniated disc C2-C3 status post-surgical fusion with associated pain and numbness of the upper extremities (neck disability) prior to March 6, 2009, and a disability rating in excess of 30 percent from March 6, 2009 to March 17, 2009, and from July 1, 2009 to the present.

2.  Entitlement to an increased disability rating for anxiety disorder with posttraumatic stress disorder (PTSD) features, currently rated as 30 percent disabling prior to January 14, 2010, and as 50 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983; November 1990 to June 1991; and during August 1992.  

These matters come before the Board of Veterans' Appeals (Board) from January 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Waco, Texas.  

In January 2009, the RO continued the previous assignment of a 20 percent rating for the Veteran's neck disability.  In September 2009, the RO awarded a 30 percent disability rating for the Veteran's neck disability, effective March 6, 2009, and a temporary 100 percent rating, effective March 18, 2009 to June 30, 2009.  Also at that time, the RO granted service connection for anxiety disorder with PTSD features and assigned a 30 percent initial rating, effective April 8, 2009.  In a subsequent April 2010 rating decision, the Veteran was awarded a 50 percent disability rating for anxiety disorder, effective January 14, 2010.  As the ratings described herein are less than the maximum benefits available, and the Veteran has not indicated satisfaction with the ratings assigned, the appeals remain pending at this time.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also in the April 2010 rating decision, the RO awarded the Veteran a total disability rating based upon individual unemployability (TDIU) due to his service-connected disabilities, effective January 14, 2010.  Neither the Veteran nor his representative have expressed disagreement with the effective date assigned, such that this issue is not currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU is part and parcel of an increased rating claim when raised by the record).  

These claims were also the subjects of prior Board remands in December 2013 and July 2016.

The issue of entitlement to service connection for a cervical surgical scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g., July 2009 VA examination.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  For the period of February 22, 2008 to March 5, 2009, the Veteran's neck disability was not productive of forward flexion of the cervical spine to 15 degrees or less; favorable or unfavorable ankylosis of the entire cervical spine; unfavorable ankylosis of the entire spine; or incapacitating episodes of at least four weeks in the prior 12 months.  

2.  For the period of March 6, 2009 to March 17, 2009, the Veteran's neck disability was not productive of favorable or unfavorable ankylosis of the entire cervical spine; unfavorable ankylosis of the entire spine; or incapacitating episodes of at least four weeks in the prior 12 months.  

3.  For the period of July 1, 2009 to the present, the Veteran's neck disability was not productive of favorable or unfavorable ankylosis of the entire cervical spine; unfavorable ankylosis of the entire spine; or incapacitating episodes of at least four weeks in the prior 12 months.  

4.  For the period of April 8, 2009 to October 21, 2009, the Veteran's psychiatric disability was productive of moderate social impairment due to such symptoms as chronic depression, anxiety, panic attacks, and sleep impairment.  

5.  For the period of October 22, 2009 to January 13, 2010, the Veteran's psychiatric disability was productive of social impairment with reduced reliability and productivity due to such symptoms as suicidal ideations, chronic depression, auditory and visual hallucinations, and difficulty maintaining effective social relationships.    

6.  For the period of January 14, 2010 to the present, the Veteran's psychiatric disability was productive of social impairment with reduced reliability and productivity, but not with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  For the period of February 22, 2008 to March 5, 2009, the criteria for a disability rating in excess of 20 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5237 (2016).

2.  For the period of March 6, 2009 to March 17, 2009, the criteria for a disability rating in excess of 30 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5237 (2016).

3.  For the period of July 1, 2009 to the present, the criteria for a disability rating in excess of 30 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5237 (2016).

4.  For the period of April 8, 2009 to October 21, 2009, the criteria for a disability rating in excess of 30 percent for anxiety disorder with PTSD features have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

5.  For the period of October 22, 2009 to January 13, 2010, the criteria for a disability rating of 50 percent, but no higher, for anxiety disorder with PTSD features have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).
6.  For the period of January 14, 2010 to the present, the criteria for a disability rating in excess of 50 percent for anxiety disorder with PTSD features have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In June 2008 and May 2009 letters, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  These letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A subsequent April 2010 Statement of the Case (SOC) provided further notice regarding the issue of entitlement to an increased rating.  At no time has the Veteran alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service and VA treatment records, and the Veteran has not identified any additional evidence to be obtained.  Additionally, the Veteran has undergone several VA examinations in connection with these claims.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, these claims were most recently remanded by the Board in July 2016.  At that time, the RO was instructed to obtain the Veteran's Social Security Administration (SSA) records, after which the RO was to readjudicate the claims and to issue a Supplemental Statement of the Case (SSOC) if either claim remained denied.
 
A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the Veteran's SSA records were associated with the claims file in December 2016.  The claims were subsequently readjudicated, and an SSOC was issued in March 2017.  Accordingly, the Board finds that there has been substantial compliance with its July 2016 remand directives, and that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

The Board will therefore review the merits of the Veteran's claims. 

Legal Criteria and Analysis

The Veteran is currently seeking increased ratings for his neck and psychiatric disabilities.  

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board will analyze the evidence of record against the appropriate rating criteria to determine whether the Veteran is entitled to an increased disability ratings for the periods on appeal.  In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Cervical Spine Disability

The Board first turns to the Veteran's cervical spine disability claim.  Currently, the Veteran has been assigned a 20 percent disability rating for the period prior to March 6, 2009; a 30 percent rating for the period of March 6, 2009 to March 17, 2009; a 100 percent rating for the period of March 18, 2009 to June 30, 2009; and a 30 percent rating for the period of July 1, 2009 to the present.  As the Veteran is in receipt of the maximum benefit available for the period of March 18, 2009 to June 30, 2009, this period will not be considered in the Board's analysis of the Veteran's claim.

Additionally, the Board notes that the Veteran's claim for an increased rating was submitted to VA on May 20, 2008.  Typically, the rating period on appeal extends from one year prior to the date of receipt of a claim.  See 38 C.F.R. § 3.400 (o)(2) (2016).  However, on February 21, 2008, the Board issued a final decision with regard to a prior increased rating claim relating to the Veteran's neck disability.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  Due to the finality of the Board's decision, the period currently on appeal extends from February 22, 2008, the day after the Board's previous decision was issued.    

Here, the Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

The general rating formula for diseases and injuries of the spine holds as follows:

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2016).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247 (2016).

As the Veteran's claim is divided into several distinct periods of time, the Board will address each period in turn.

February 22, 2008 to March 5, 2009

VA treatment records spanning February 22, 2008, to March 5, 2009, indicate that the Veteran underwent a series of MRIs of the cervical spine.  In June 2008, degenerative disc disease was noted at the 5-6, with narrowing slightly progressed.  Developmental failure of segmentation was noted.  There was mild reversal of the upper cervical curve.  In August 2008, congenital C2-C3 fusion with thickening of the posterior longitudinal ligament that contacts the cord without neural impingement was observed.  Additionally, a possible bony spur in the vicinity of the right facet joint at C-5/C-6 was noted, which contacts the right anterior thecal sac.

Accompanying VA treatment notes from this period indicate the Veteran's ongoing reports of radiating neck pain and accompanying numbness.  In September 2008, the Veteran reported that he wanted "someone to fix the problem instead of taking pills."  In October 2008, tenderness and daily muscle spasms were reported, described by the Veteran as sharp and shooting pains.  The Veteran did not report the use of pain medication within the last 24 hours at that time.  In January 2009, the Veteran described his pain as a deep, sharp, and stabbing ache, with associated numbness to the bilateral upper extremities, with the same severity on each side.  Numbness and tingling along the ulnar distribution was also reported, as was limited active range of motion in flexion, extension, and rotation.  Examination of the bilateral upper extremity showed abduction of the shoulder level limited to 135 degrees on the right and 90 degrees on the left.  Strength against resistance on the left upper extremity was rated a three out of five, and the right upper extremity was rated a four out of five.  That same month, the Veteran rated his neck pain as an eight or nine out of ten.  In February 2009, the Veteran rated his neck, shoulder, and back pain as a ten out of ten, and indicated that his medications were not assisting with pain management.  Additionally, in March 2009, the Veteran rated his pain as a ten out of ten.  

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board does not find that an increased rating is warranted for the period of February 22, 2008, to March 5, 2009.  

The Veteran is currently in receipt of a 20 percent disability rating for this period.  As such, an increased rating may only be warranted upon evidence of the following: forward flexion of the cervical spine 15 degrees or less; favorable or unfavorable ankylosis of the entire cervical spine; unfavorable ankylosis of the entire spine; or incapacitating episodes with a duration of at least four weeks in the prior 12 months.  

The evidence of record does not establish that the Veteran presented with such limited motion at any time during this rating period on appeal.  Although VA treatment records indicate that the Veteran experienced ongoing limitation of motion as due to his neck disability, this evidence does not demonstrate that his range of motion was so restricted as to cause forward flexion of less than 15 degrees or ankylosis of the cervical spine.  Instead, the Veteran presented with moderately limited range of motion that is most accurately embodied by the criteria for a 20 percent disability rating, as is currently assigned.  

In making this determination, the Board acknowledges the Veteran's reports of severe pain as caused by his neck disability during this rating period on appeal.  However, pain alone is insufficient to justify an increased rating in this case.  See Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011) (holding that when evaluating disabilities upon limitation of motion, pain must actually cause functional loss).  Similarly, although the Veteran reported frequent episodes of muscle spasms as related to his neck disability, said events were not productive of incapacitating episodes requiring treatment by, and bed rest prescribed from, a physician.  

As such, the Board finds that the Veteran's current assignment of a 20 percent disability rating for the period of February 22, 2008, to March 5, 2009, adequately embodies the full scope of his disability picture during this timeframe, such that an increased rating is not warranted.

March 6, 2009 to March 17, 2009

VA treatment records spanning March 6, 2009, to March 17, 2009, indicate the Veteran's ongoing reports of neck pain.  

Multiple lay statements received in May 2009 additionally speak to the Veteran's disability picture prior to his surgery.  Specifically, said statements note that the Veteran experienced constant and significant pain as a result of his disability, such that he relied on the use of medication to assist with managing his symptoms.  Nevertheless, the Veteran was limited in his capacity to conduct certain tasks, such as feeding himself, changing his clothes, running errands, or ambulating unassisted.  

Upon consideration of the above, the Board finds that an increased rating is not warranted for the period of March 6, 2009, to March 17, 2009.  During this time, the Veteran experienced notable limitation of motion that contributed to his inability to ambulate unassisted or to conduct certain basis tasks.  However, the evidence of record does not demonstrate that the Veteran experienced ankylosis of the cervical spine or incapacitating episodes during this time.  Accordingly, the Board finds that the 30 percent rating for the period of March 6, 2009, to March 17, 2009, is appropriate, such that an increased rating is not warranted at this time.  

July 1, 2009 to the Present

The Veteran underwent VA examination in July 2009.  During examination, the Veteran presented with a soft cervical collar and with a cane for ambulation.  At that time, the Veteran reported pain in the bilateral posterior neck that radiated to his shoulders and arms, and caused numbness in his hands and arms.  As a result, the Veteran reported the daily use of medication that "took the edge off" but did not remove his pain.  Daily pain was rated as a ten out of ten, and was described as sharp and achy in nature.  Accordingly, the Veteran experienced some limitations in daily living, such as assistance with dressing and bathing and the inability to perform certain household chores.  Further, the Veteran had not yet returned to work due to a recent neck surgery.  Flare-ups occurred approximately three times per week, with additional symptoms of unsteadiness.  Upon examination, the Veteran's deep tendon reflexes were 1/4 in the bilateral biceps and triceps, and strength was 4/5 in the bilateral upper extremities.  Range of motion testing yielded the following results: extension to 5 degrees; flexion to 5 degrees; right and left rotating to 10 degrees; right and left lateral flexion to less than 5 degrees.  Pain was reported in all endpoints of motion.  The Veteran did not exhibit increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing; however, increased pain was reported.  

Further, there were palpable spasms in the bilateral posterior neck.  There was also tenderness to palpation along the entire length of the cervical spine bilaterally.   Distal sensation was diminished to sharp and dull sensation in the bilateral upper extremities.  There was a well-healed anterior cervical surgical scar on the right side of the neck.  There was some tightness and spasm in the posterior musculature on palpation.  

Several lay statements received in October 2009 indicate that the Veteran continued to experience significant neck pain following his surgery.  As a result, the Veteran commonly relied on the use of a cane to assist with ambulation, and required assistance with such basic tasks as dressing, bathing, and driving.  The Veteran was further limited in his capacity to enjoy former hobbies or to retain employment.  

VA treatment records spanning July 2009 to December 2013 include the Veteran's reports of ongoing and radiating neck pain, and the use of a soft cervical collar and medications to assist with managing his symptoms.  Decreased range of motion was typically observed during this time, as accompanied by some numbness and tingling.  Pain was commonly rated as an eight to ten out of ten, but no incapacitating episodes were reported.  In July 2009, the Veteran reported flare-ups and significant pain.  In August 2009, the Veteran exhibited full range of motion.  In July 2010, an MRI revealed the continued presence of fusion of C2 and C3 vertebral bodies, with multilevel spondylosis of the cervical spine.  In March 2011, the Veteran reported a sedentary lifestyle in an effort to avoid aggravating his injury.  In August 2011, the Veteran reported a history of injections to assist with managing his symptoms.  However, said injections were reported to have minimal efficacy, such that the Veteran no longer wished to pursue this line of treatment.  A January 2013 MRI revealed prior fusion at the C2-C3 with multilevel spondylosis with areas of mild central canal narrowing.  In May 2013, the Veteran presented as follows: lateral left flexion to 25 degrees; lateral right flexion to 28 degrees; extension to 21 degrees; left rotation to 45 degrees; and right rotation to 45 degrees.

During a January 2010 VA examination assessing the Veteran's employability, the Veteran reported his neck pain as constant, sharp, and rated as a nine out of ten.  Said pain also radiated to the Veteran's arms and fingers, and caused associated numbness.  To assist with managing his symptoms, the Veteran utilized multiple medications several times per day, in addition to the occasional use of a neck brace.  Upon examination, the Veteran demonstrated normal curvature with no deformities and some tenderness.  Range of motion testing yielded the following results: flexion to 15-20 degrees with severe pain; extension to 20 degrees with severe pain; right lateral flexion to 20 degrees with pain; left lateral flexion to 25 degrees with pain; right lateral rotation to 40 degrees with pain; and left lateral rotation to 45 degrees without pain.  There was decreased pinprick sensation to the lower extremities.  Active range of motion did not produce any weakness, fatigue, or incoordination.  

In October 2013, the SSA found the Veteran to be disabled, due in part to impairments including status-post cervical laminectomy and degenerative disc disease.  

A January 2014 VA examination diagnosed the Veteran with cubital tunnel syndrome, but indicated that the condition was less likely than not due to the Veteran's cervical spine disability.

The Veteran also underwent VA cervical spine examination that same month.  Range of motion testing yielded the following results: flexion to 45 degrees or greater, with no objective evidence of painful motion; extension to 20 degrees, with no objective evidence of painful motion; right lateral flexion to 20 degrees, with painful motion beginning at 20 degrees; left lateral flexion to 20 degrees, with painful motion beginning at 20 degrees; right lateral rotation to 50 degrees, with painful motion beginning at 50 degrees; and left lateral rotation to 30 degrees, with painful motion beginning at 30 degrees.  Repetitive use testing yielded the following results: flexion to 45 degrees or greater; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 50 degrees; and left lateral rotation to 30 degrees.  Flare-ups were explicitly denied at that time, although additional functional loss including less movement than normal and pain on movement were reported.   Additional symptoms were reported as follows: localized tenderness or pain to palpation; no muscle spasms; and no guarding.  The Veteran demonstrated normal strength, no muscle atrophy, and no ankylosis of the spine.  No neurologic abnormalities were reported, and IVDS was denied.  However, the Veteran reported the occasional use of a brace to assist with managing his symptoms.  Accompanying imaging studies revealed arthritis.  

VA treatment records spanning June 2014 to August 2016 include the Veteran's reports of ongoing neck pain and upper extremity numbness.  In March 2016, limited range of motion was reported.  

Here, the Board does not find that a disability rating in excess of 30 percent is warranted for the period of July 1, 2009, to the present.  During this time, the Veteran's disability primarily manifested through severe neck pain and limitation of motion, requiring treatment with a number of medications and the occasional use of a soft neck brace.  However, the significant evidence of record is silent for reports of ankylosis or incapacitating episodes sufficient to justify the assignment of an increased rating at this time.  Instead, the most recent VA examination of record explicitly denies ankylosis or incapacitating episodes.  

The Board acknowledges the Veteran's reports that his neck disability has interfered with his ability to ambulate.  However, for VA compensation purposes, "unfavorable ankylosis" is a condition in which the entire cervical spine is fixed in flexion or extension, such that a veteran's ankylosis results in difficulty walking due to limited line of vision.  Thus, although the Veteran has repeatedly stated that his neck disability interferes with his ability to walk, the evidence of record does not indicate that such interference stems from the fixed position of his cervical spine resulting in limited line of vision.  In the absence of such evidence, the Board cannot assign an increased rating at this time.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In making this determination, the Board acknowledges the Court's recent holding that VA examinations must include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In comparing these standards to the Veteran's most recent examination results, the Board finds that the January 2014 examination is adequate for rating purposes.  Specifically, the examiner provided range of motion results upon initial testing and repetitive use, and noted any additional limitation as due to painful motion.  Upon examination of the Veteran, no additional limitations were reported.  Further, the additional evidence of record does not indicate that any further limitation of motion is present upon weightbearing and non-weightbearing.  As such, the Board finds that that the existing examination results are adequate for rating purposes.  See Barr, 21 Vet. App. at 312.

Accordingly, the Board finds that the Veteran's disability picture from July 1, 2009 to the present is most properly embodied in the rating criteria for a 30 percent disability rating, such that an increased rating is not warranted at this time.

Psychiatric Disability

The Board now turns to the Veteran's psychiatric claim.  Currently, the Veteran is in receipt of a 30 percent rating from April 8, 2009 to January 13, 2010, and a 50 percent rating from January 14, 2010 to the present.    

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis.  38 C.F.R. § 4.126(b) (2016).
According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

Here, the Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016), which establishes the following: 

A noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent disability rating is warranted when there are mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when the veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2016).

Again, the Board will address each distinct rating period in turn.  

April 8, 2009 to January 13, 2010

Multiple lay statements received in May and October 2009 address the impact of the Veteran's psychiatric symptoms on his daily living.  Specifically, said statements indicate that the Veteran presented with severe and chronic depression, such that he spent the majority of his time alone and had become withdrawn from others.  Additionally, the Veteran continued to experience significant sleep impairment, nightmares, memory impairment, panic attacks, loss of appetite, and hallucinations.  As a result, the Veteran demonstrated decreased energy and was unable to engage in many former hobbies or play with his grandchildren.  Accordingly, the Veteran required the use of medication to assist with managing his symptoms.    

VA treatment records spanning April 2009 to January 2010 indicate the Veteran's ongoing symptoms of depression and anxiety, which were treated with the use of medication.  During multiple appointments in April 2009, the Veteran reported frequent nightmares of death (approximately two to four times per week), recurring nightmares of his combat experience, hypervigilance, that he was easily startled, irritability, anger, and social withdrawal.  As a result, the Veteran avoided watching scary or war-related movies.  Additional symptoms of depression, sad mood, decreased concentration, decreased energy, decreased pleasure, sleep disturbances, crying spells, and hopelessness were reported.  No recent suicide attempts were noted, as the Veteran wanted to "live for [his wife.]"  Upon examination, the Veteran presented as follows: well-groomed; well-related; cooperative; easily engaged; no psychomotor abnormalities or abnormal movements; speech was slow and monotonous; mood was depressed; affect was congruent; thought process was coherent and goal-directed; perceptual disturbances, delusional materials, suicidal and homicidal ideations were all denied; concentration was adequate; memory was intact; and insight and judgment were good.  That same month, a GAF score of 55 was assigned.  

Said records also indicate that in June 2009, the Veteran explicitly denied such symptoms as anxiety or depression, and a GAF score of 55 was assigned.  However, in October 2009, the Veteran was admitted to a VA hospital for six days with an admitting diagnosis of major depression and reports of suicidal ideations.  During this time, the Veteran's medications were changed to better address his current symptomology.  As such, the Veteran was admitted with a GAF score of 35-40, and a GAF score of 65 upon discharge.  Also upon discharge, the Veteran presented as follows: well-groomed; cooperative; good eye contact; no psychomotor abnormalities; normal speech rate and volume; "okay" mood; congruent affect; linear and goal-directed thought process; with no suicidal or homicidal ideations; no auditory or visual hallucinations; good insight and judgment.  

In an October 2009 lay statement, the Veteran reported that he checked himself in to the VA medical center (VAMC) for psychiatric treatment due to a relapse in suicidal thoughts.  During his stay at the VAMC, the Veteran's medications were altered and he attended classes designed to help veterans "cope with [their] problems."  The Veteran noted that this treatment plan helped him "get on the right track to recover[y]." 

In November 2009, the Veteran reported that he was still exhibiting the following symptoms: depression; decreased concentration, energy, and pleasure; paranoia; seeing shadows and hearing voices; and no socialization.  However, the Veteran reported no suicidal ideations at that time.  During examination, the Veteran presented as follows: neat; cooperative; good eye contact; normal speech; appropriate affect; depressed mood; fair concentration; alert; oriented to place, time, person, and situation; intact memory; organized and goal-directed through process; reports of hallucinations and delusions; without suicidal or homicidal ideations; with good insight and judgment.  As such, a GAF score of 55 was assigned at that time.  

The Veteran underwent VA examination in August 2009.  At that time, the Veteran reported the following symptoms: sleep disturbances and an inability to sleep; depression; intrusive memories; nightmares; hypervigilance; auditory and visual hallucinations; that he frequently feels on guard, paranoid, and suspicious; increased startle response; avoidance; fatigue; feelings of worthlessness and a diminished libido; and that he is easily irritated but does not resort to physical violence.  However, no significant occupational impairment as due to psychiatric symptoms was noted.  With regard to interpersonal relationships, the Veteran reported good relationships with all his children and six grandchildren, and a great relationship with his current wife.  His main social activity involved going to church, and the Veteran denied any other significant hobbies.  Further, the Veteran noted the daily use of medication to assist with managing his symptoms.

During examination, the Veteran presented as follows: good eye contact; spoke clearly and slowly; hygiene and grooming were good; manner of interacting was cooperative, courteous, and appropriate; speech was slow in rate but normal in rhythm and volume; thought processes were clearly, coherent, and goal-directed; with appropriate behavior; with some initial psychomotor agitation; somewhat constricted affect; oriented in all spheres; poor attention and concentration; poor short-term memory; thinking tended to be concrete; and social judgment was grossly intact.  Auditory and visual hallucinations were reported approximately two to three times per week.  However, the examiner noted that the Veteran produced a highly exaggerated profile, which raised concerns regarding his credibility.  Nonetheless, a GAF score of 40 was assigned at that time.  

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that staged ratings are warranted for the period of April 8, 2009 to January 13, 2010.  

First, the Board finds that a rating in excess of 30 percent is not warranted for the period of April 8, 2009, to October 21, 2009.  During this time, the Veteran's psychiatric disability was productive of moderate social impairment, as due to such symptoms as chronic depression, anxiety, panic attacks, and sleep impairment.  However, the Veteran remained relatively high-functioning during this time, such that he was able to communicate appropriately and effectively with others; exhibited a coherent and goal-directed thought process; and spoke of a positive relationship with his current spouse.  Additionally, the Veteran presented as capable of performing the activities of daily living, such that he was well-groomed and exhibited no notable memory impairment.  Accordingly, a GAF score of 55 was assigned in April 2009, reflective of the Veteran's moderate symptomology.  Thus, the Board finds that a 30 percent disability rating is appropriate for the period of April 8, 2009 to October 21, 2009.   

However, the evidence of record indicates a subsequent worsening of the Veteran's disability, resulting in his October 22, 2009 admittance to a VAMC due to major depression and suicidal ideations.  Said ideations remained a consistent symptom throughout the remainder of this rating period, in addition to reports of chronic depression, sleep impairment, and panic attacks.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  As a result, the Veteran's social network was largely limited to his family members, and he exhibited a decrease in his enjoyment of hobbies.  Accordingly, the Board finds that the Veteran's symptoms during this time were productive of social impairment with reduced reliability, as articulated in the criteria for a 50 percent disability rating.   

To that end, the Board acknowledges that suicidal ideations are embodied in the criteria for a 70 percent disability rating.  Similarly, the Veteran's reports of auditory and visual hallucinations are addressed in the criteria for a 100 percent disability rating.  However, the Board finds that despite the presence of such symptoms, the Veteran does not qualify for such higher ratings at this time.  First, the Board is compelled by the absence of any additionally qualifying symptoms that would justify such an increased rating, including obsessional rituals, impaired impulse control, gross impairment in thought processes or communication, or noted disoriented or memory impairment.  Further, the Board must weigh the Veteran's credibility against the additional evidence of record.  To that end, the August 2009 VA examiner observed that the Veteran produced a "highly exaggerated profile" that was deemed invalid and uninterpretable, which raised a concern regarding the Veteran's credibility.  Additionally during examination, the Veteran engaged in certain behavior that the examiner noted might "be a reflection of initial nervousness of perhaps an[] exaggeration of actual anxiety."  Such concerns regarding the Veteran's credibility, coupled with the additional evidence of record tending to indicate only moderate impairment during this rating period on appeal, compels the Board to conclude that a disability rating of 50 percent, but no higher, is appropriate for the period of  October 22, 2009, to January 13, 2010.

January 14, 2010 to the Present

The Veteran underwent VA examination in January 2010, and reported ongoing symptoms of nightmares (approximately two to three times per week), anxiety attacks, and depression at that time.  The Veteran further noted that such symptoms as irritability and anger had caused family problems, and that he and his stepson had recently "come to blows."  Additionally, the Veteran exhibited intense distress at exposure to cues resembling an aspect of traumatic events of war, such that the Veteran avoided conversations and would not visit his son, who was in the military.  Although the Veteran attended reunions of his National Guard group, he had markedly diminished interest or participation in significant activity, and feelings of detachment from others.  As a result, the Veteran was utilizing multiple medications to assist with managing his symptoms.  

Upon examination, the Veteran presented as follows: dressed casually; good eye contact, grooming, and hygiene; fair posture; restless psychomotor activity; cooperative but apathetic manner; speech and communication of a normal rate, rhythm, tone, and volume; thought processes were clear, logical, linear, coherent, and goal-directed; thought content was notable for intrusive memories; behavior was appropriate; reports of auditory and visual hallucinations; depressed and anxious mood with a congruent affect; oriented in all spheres; poor concentration; remote memory intact with some deficits; with good social judgment and insight.  At that time, the Veteran acknowledged a depressed mood for the majority of the time, suicidal ideations, loss of interest or pleasure in previously enjoyed activities, irritability, and low self-worth.  Homicidal ideations were explicitly denied.  Accordingly, the Veteran was assigned a GAF score of 40 at that time.  

VA treatment records spanning January 2010 to June 2014 indicate the Veteran's ongoing treatment for his psychiatric symptoms, but a notable fluctuation in their severity.  However, the Veteran continued his use of medications during this time.  Further, from at least September to December 2010, the Veteran participated in individual and group therapy sessions.  In April 2010, the Veteran was assigned a GAF score of 55.  In September 2010, the Veteran reported no mood changes, no anxiety, no depression, and no change in memory.  That same month, he was assigned a GAF score of 46.  In April 2011, the Veteran reported no anxiety or hopelessness, but some depression and PTSD issues.  In June 2011, the Veteran denied suicidal or homicidal ideations.  In August 2011, the Veteran presented as alert and oriented times three, with no suicidal or homicidal ideations.  In February 2012, the Veteran reported no mood change, anxiety, depression, or change in memory.  In February and April 2013, the Veteran denied feelings of anxiety, depression, hopelessness, or PTSD issues in the prior month.  In September 2013, the Veteran denied anxiety, depression, or sleep disturbances.  In June 2014, the Veteran reported ongoing sleep impairment and marital discord.  During examination, he presented as follows: neat appearance; cooperative behavior; good eye contact; normal speech' appropriate affect; irritable and depressed mood; fair concentration; alert activity; oriented to time, place, person, and situation; intact memory recall; organized and goal-directed thought process; no reported hallucinations, delusions, suicidal or homicidal ideations; and good insight and judgment.  As such, a GAF score of 60 was assigned at that time.

In a May 2010 lay statement, the Veteran's wife indicated that his psychiatric symptoms continued to worsen, such that the Veteran was argumentative; would not engage in extracurricular activities; experienced ongoing nightmares and panic attacks; was drinking more and eating less; was avoiding friends; was hypervigilant; experienced hallucinations and memory impairment; and required assistance with daily hygiene.  As a result, the Veteran's spouse indicated that their marriage was suffering.  

In October 2013, SSA determined that the Veteran was disabled due in part to impairments of major depressive disorder and PTSD.  

The Veteran underwent VA examination in January 2014.  He reported the following symptoms at that time: anger outbursts; sleep disturbance, with nightmares and related fatigue; troubling recall of combat events; difficulty with concentration, attention, and short-term memory; hypervigilant thoughts and behaviors; exaggerated startle response; marital and family duress; interpersonal conflicts and avoidance of stimuli associated with his combat experiences.  Additional symptoms included visual and auditory hallucinations several times per week.  However, during examination, the Veteran did not exhibit any additional symptoms of a thought disorder, and did not report delusional thinking.  As such, the examiner administered a credibility test, and concluded as follows: "[T]here is reason to suspect symptom exaggeration and a response style indicative of attempts to portray himself as worse off than he actually may be (with regard to PTSD symptoms)."  Additional testing indicated that the Veteran experienced moderate to severe levels of dementia, though the examiner again noted that "[i]t is important to note, given Veteran's age (49) and lack of any additional diagnoses of dementia, questions regarding his optimal effort on [this test] could be considered."  Based on the above results, the examiner concluded that the Veteran may experience occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Also during examination, the Veteran reported primary symptoms of depressed mood, anxiety, and chronic sleep impairment.  As a result, the Veteran reported marital discord including a period of separation.  In April 2013, the Veteran reportedly threatened family members with a gun, and police were called to the scene.  Currently, the Veteran maintained regular contact with his children and grandchildren.  He denied any current hobbies or interests at that time.  During examination, the Veteran was cooperative, maintained good eye contact, and exhibited no inappropriate behavior.  He also denied having any current suicidal or
homicidal ideations, plans, or intents.  The Veteran appeared able to maintain
personal hygiene and basic activities of daily living.

VA treatment records dated July 2014 to August 2016 indicate the Veteran's ongoing treatment for his psychiatric symptoms, to include the use of medication.  Sporadic participation in therapy was also noted.  During examinations, the Veteran typically presented as cooperative and pleasant, and repeatedly denied anxiety, depression, and sleep disturbances.

However, in January 2016, the Veteran presented with depression and anxiety, with sleep disturbances, intrusive thoughts, and exaggerated startle response.  Social challenges were also noted, in that the Veteran was easily upset and had trouble opening up to others.  In April 2016, the Veteran presented with anxious and angry behavior and a clean appearance.  At that time, he endorsed some difficulty with his overall mood, and current relationship difficulties with his sister.  Upon examination, the Veteran presented as alert and fully oriented; casually dressed; well-groomed with good eye contact; speech was normal, pleasant, and cooperative; no psychomotor activity; no abnormal movements noted, and mood was "good" with appropriate affect.  Further, the Veteran's thought process was coherent and goal-directed, and thought content was appropriate.  There was no evidence of delusions, hallucinations, or psychosis, and the Veteran denied any suicidal/homicidal ideations, intents, or plans.  In June 2016, the Veteran denied anxiety, depression, or sleep disturbances.  In August 2016, the Veteran's mood and affect was normal.  

Upon review of the above, the Board finds that an increased rating is not warranted for the period of January 14, 2010 to the present.  For such a rating to be warranted, the evidence of record would need to establish that the Veteran's psychiatric disability was productive of occupational and social impairment with deficiencies in most areas, or of total occupational and social impairment.  However, the evidence here is not indicative of such degrees of impairment.

Instead, the Veteran continued to experience chronic depression, anxiety attacks, and sleep impairment throughout the rating period on appeal.  As a result, the Veteran exhibited difficulty in maintaining social relationships, to include marital difficulties and at least two reported conflicts with family members.  However, the Veteran remained moderately capable of functioning independently, appropriately, and effectively during this time, and did not demonstrate any significant impairment in thought processes, judgment, or thinking upon examination.  As such, the Veteran's symptoms are most properly embodied in the criteria for a 50 percent disability rating.     

Again, the Board does not disregard the Veteran's testimony in reaching this conclusion.  Specifically, the Veteran has consistently reported auditory and visual hallucinations, suicidal ideations, and certain memory impairment, throughout the rating period on appeal.  However, the Board must weigh the Veteran's testimony against the additional evidence of record.  In doing so, the Board finds that the Veteran commonly depicts a more severe disability picture than that which actually exists.  The disparity between the Veteran's VA treatment records and examination reports is particularly compelling to this point.  Comparison of these records indicates that the Veteran has repeatedly reported more symptoms, and of greater severity, during his examinations than during the course of routine psychiatric treatment.  For example, during the Veteran's January 2010 and January 2014 examinations, he reported the ongoing presence of such symptoms as suicidal ideations and hallucinations-symptoms that were repeatedly denied in various VA treatment records.  As a result, the January 2014 examiner administered two separate tests that undercut the Veteran's veracity in reporting his psychiatric symptoms.  

Accordingly, the Board relies heavily upon the additional evidence of record in assessing the current severity of the Veteran's psychiatric disability.  In doing so, the Board finds evidence speaking to moderate levels of impairment, such that the Veteran was largely able to function independently or appropriately during this time.  Accordingly, the Board finds that the disability rating of 50 percent is proper, such that an increased rating is not warranted.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for either of his increased rating claims.  Thun v. Peake, 22 Vet. App. 111 (2008).  Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate.  Id. at 115.  In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2016). Otherwise, the schedular evaluation is considered adequate and referral is not required.  Thun, 22 Vet. App. at 118-19.

With regard to the Veteran's neck claim, the Board finds that the Veteran's present disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during any of the rating periods on appeal.  Instead, the full scope of the Veteran's symptoms, including pain and limitation of motion, have been properly accounted for, and the criteria for the disability rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology during the rating periods on appeal.  Further, the Board observes that a higher schedular rating is available for the Veteran's disability.  However, the facts do not indicate that the Veteran's disability picture warrants a higher rating.  As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations.  As such, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

Similarly, the Board finds that the schedular evaluations are adequate in assessing the Veteran's psychiatric disability.  Here, the full scope of the Veteran's symptoms, including depression, hallucinations, and suicidal ideations productive of social impairment, have been properly accounted for, and the criteria for the disability rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology during the rating periods on appeal.  Further, the Board observes that a higher schedular rating is available for the Veteran's disability.  However, the facts do not indicate that the Veteran's disability picture warrants a higher rating, such that it is not necessary to assess whether marked interference with employment or periodic hospitalizations are present in this case.  As such, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).



ORDER

For the period of February 22, 2008, to March 5, 2009, entitlement to a disability rating in excess of 20 percent for a neck disability is denied.

For the period of March 6, 2009, to March 17, 2009, entitlement to a disability rating in excess of 30 percent for a neck disability is denied.

For the period of July 1, 2009, to the present, entitlement to a disability rating in excess of 30 percent for a neck disability is denied.

For the period of April 8, 2009, to October 21, 2009, entitlement to a disability rating in excess of 30 percent for anxiety disorder with PTSD features is denied.

For the period of October 22, 2009, to January 13, 2010, entitlement to a disability rating of 50 percent, but no higher, for anxiety disorder with PTSD features is granted subject to the regulations governing the award of monetary benefits.

For the period of January 14, 2010, to the present, entitlement to a disability rating in excess of 50 percent for anxiety disorder with PTSD features is denied.






____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


